Neither party gave evidence tending to support the allegations in the pleadings. We are of opinion that the deed was without consideration at its inception. It may be that the deed is an equitable mortgage securing defendant’s advances, but if defendant succeeds, the judgment must be preceded by an accounting between the parties. We regard such a proceeding as much more beneficial to the parties than the dismissal of the complaint, which would undoubtedly result in another action. The judgment is, therefore, reversed, and a new trial granted, costs to abide the event. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.